ITEM 77O (1) ADVANTAGE FUNDS, INC. -DREYFUS STRATEGIC VALUE FUND On September 11, 2012, Dreyfus Strategic Value Fund, a series of Advantage Funds, Inc. (the "Fund"), purchased 100,280 shares of common stock issued by American International Group, Inc. (CUSIP No. 026874784) (the "Common Stock") at a purchase price of $32.50 per share including an underwriting discount of $0.121875 per share. The Common Stock was purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner& Smith Incorporated Barclays Capital Inc. Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs& Co. J.P. Morgan Securities LLC Macquarie Capital (USA) Inc. Morgan Stanley& Co. LLC RBC Capital Markets, LLC UBS Securities LLC Wells Fargo Securities, LLC BNP Paribas Securities Corp. HSBC Securities (USA) Inc. Piper Jaffray & Co. RBS Securities Inc. Santander Investment Securities Inc. Standard Chartered Bank ING Financial Markets LLC Blaylock Robert Van, LLC CastleOak Securities, L.P. Drexel Hamilton, LLC Lebenthal & Co., LLC Loop Capital Markets LLC Mizuho Securities USA Inc. Natixis Securities Americas LLC Nomura Securities International, Inc. PNC Capital Markets LLC Raymond James & Associates, Inc. Scotia Capital (USA) Inc. SG Americas Securities, LLC SMBC Nikko Capital Markets Limited UniCredit Capital Markets
